Petition dismissed. And it is further ordered that the clerk make appropriate entries upon the docket of the Supreme Judicial Court the county of Hampden in the case of Seymour E. Allen, petitioner for a writ of mandamus, against John J. Lyons, register of probate. This is a petition to the full court by Seymour E. Allen, petitioner in the county court for a writ of mandamus against John J. Lyons, register of probate, to establish the truth of exceptions disallowed by a justice of this court. Without statement or discussion of other reasons for denying the petition to establish the truth of exceptions, it is enough to say that, even if the truth of the exceptions was established, “no question of law of such gravity as properly to call for consideration of the court would be presented,” Commonwealth v. Vallarelli, 273 Mass. 240, 247, and for this reason the petition must be dismissed.